Citation Nr: 0317025	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  95-24 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1970, including service in the Republic of Vietnam from 
January 15, 1970 to March 20, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this matter in 
September 1997 for additional development that was 
accomplished by the RO.

The Board issued a decision in August 2001 that denied the 
benefit sought on appeal and the veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in October 2002, the Court vacated 
the August 2001 Board decision and remanded the case to the 
Board pursuant to 38 U.S.C.A. § 7252(a).


REMAND

The Joint Motion for Remand issued in October 2002 found that 
the VA had failed in its duty to assist by not attempting to 
verify each of the veteran's alleged stressors.  
Specifically, the veteran claims that he witnessed a plane 
crash and the unsuccessful ejection of the pilot while in 
Guam.  The record confirms that the veteran was in Guam at 
Anderson Air Force Base from January 12 to January 13, 1970 
while en route to Vietnam.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should then send a summary of 
the veteran's claimed stressor, and all 
service personnel records, to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) 7798 Cissna Road, 
Springfield, VA 22150.  The USASCRUR 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressor.  Any information obtained 
should be associated with the claims 
file.

3.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR.  If no stressor has been 
verified, the RO should so state in its 
report.  The RO's report should be added 
to the claims file.

4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination if, and only if, the alleged 
stressor has been verified.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the USASCRUR and/or the RO may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressor is responsible for that 
conclusion.  Since it is important that 
"each disability be viewed in relation to 
its history" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  Following the completion of the 
foregoing, the RO should furnish the 
veteran and his attorney with an 
appropriate Supplemental Statement of the 
Case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


